WR-83,378-01
                                                         COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                         Transmitted 6/5/2015 11:10:36 AM
                         No. WR-83,378-01                   Accepted 6/5/2015 1:37:23 PM
                                                                           ABEL ACOSTA
                                                                                   CLERK
IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT AUSTIN
                                                             RECEIVED
                                                      COURT OF CRIMINAL APPEALS
                                                             6/5/2015
                 Ex parte Jason Brent Bishop            ABEL ACOSTA, CLERK
                               Applicant
 Habeas Corpus Proceeding under Article 11.07, et seq., C.Cr.P., in Case
   Number 32397CR/A from the 40th District Court of Ellis County


       Notice of Filing Objections and
       Request for Stay in Proceedings
        Pending Resolution of Issues
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     COMES NOW, Jason Brent Bishop, Applicant in the above

styled and numbered cause, by and through David A. Schulman,

his undersigned lead counsel, and respectfully files this “Notice of

Filing Objections and Request for Stay in Proceedings Pending

Resolution of Issues,” and would show the Court that on May 22,

2015, the habeas court entered its findings of fact and conclusions

of law, which were subsequently forwarded to this Court by the

District Clerk of Eastland County and received by the Clerk of this

Court on June 1, 2015. Applicant would show the Court that the

findings and conclusions at issue are not supported by the habeas
record and fail to properly apply the law relating to the allegations

made and the evidence proffered.

    The undersigned received the habeas court’s findings and

conclusions on May 26, 2015. On June 5, 2015, within 10 days

of his receipt of the findings and conclusions, the undersigned

filed, on behalf of Applicant, objections to the habeas court’s

Findings of Fact and Conclusions of Law in that court. A true and

correct copy of Applicant’s objections are attached as Exhibit “1”

to this document.

                              Prayer

    WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court to grant this request in all things and stay all

proceedings in this Court pending the convicting court’s resolution

of his objections. Additionally, in the event that the convicting

court refuses to withdraw its findings and conclusions, the

undersigned requests the Court to consider his objections when

ruling on the merits of this case.



                                 2
                       Respectfully submitted,



                       ____________________________________
                       David A. Schulman
                       Attorney at Law
                       1801 East 51st Street, Suite 365-474
                       Austin, Texas 78723
                       Tel. 512-474-4747
                       Fax: 512-532-6282
                       eMail: zdrdavida@davidschulman.com
                       State Bar Card No. 17833400
                       Attorney for Jason Brent Bishop
         Certificate of Compliance and Delivery
    This is to certify that: (1) this document, created using
WordPerfect™ X6 software, contains 347 words, excluding those
items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies
with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on
June 5,, a true and correct copy of the above and foregoing “Notice
of Filing Objections and Request for Stay in Proceedings Pending
Resolution of Issues” was transmitted via the eService function on
the Cindy Hellstern, counsel for the State of Texas.



                            ______________________________________
                            David A. Schulman




                                3
Exhibit “1”
                          No. 32397-CR (A)

EX PARTE                         §       IN THE DISTRICT COURT
                                 §
                                 §       40th JUDICIAL DISTRICT
                                 §
JASON BRENT BISHOP               §       ELLIS COUNTY, TEXAS


     Applicant’s Objections to the Habeas
      Court’s Findings, Conclusions and
              Recommendations

TO THE HONORABLE JUDGE OF SAID COURT:

    COMES NOW, Jason Brent Bishop, Applicant in the above

styled and numbered cause, by and through his undersigned

attorneys, John G. Jasuta and David A. Schulman, and

respectfully files these objections to the to Habeas Court’s

findings,   conclusions    and       recommendations,   and    would

respectfully show the Court as follows:

                                     I

    Applicant’s habeas corpus application and memorandum in

support were forwarded to the District Clerk for filing on April 1,

2015, and were received and filed on April 6, 2015.       Copies of

both documents were provided to counsel for the State of Texas

on April 6, 2015. The State entered a waiver on April 13, 2015.
An amended memorandum in support was forwarded to the

District Clerk on April 16, 2015, and received and filed on April

22, 2015.

     The State filed its answer on April 28, 2015, and provided a

copy to the undersigned the same day. On May 22, 2015, this

Court entered its “Findings of Fact and Conclusions of Law” and

“Order on Application for Writ of Habeas Corpus without a

Hearing.” The undersigned received the habeas court’s findings

and conclusions on May 26, 2015.1 Pursuant to Rule 73.4(b)(2),2

these objections are timely if mailed or filed with the Clerk by June

5, 2015.

                 Applicant’‘s General Objection

     First, the habeas court’s findings and Order were untimely

entered and interfered with the duty of the District Clerk to


 1
    The trial court judge sent a copy via eMail with the findings and conclusions
at 12:34 a.m., Saturday, May 23, 2015. The undersigneds’ office was closed on
Monday, May 25, 2015, for Memorial Day, and reopened on Tuesday, May 26,
2015. Per the habeas court’s instructions, counsel for the State acknowledged
receipt on May 26, 2015, at 8:48 a.m., while receipt was acknowledged by
Applicant’s counsel on May 26, 2015, at 8:57 a.m. All three documents are
included in Exhibit “A” attached hereto.
 2
   “A party has ten days from the date he receives the findings to file objections,
but the trial court may, nevertheless, transmit the record to the Court of Criminal
Appeals before the expiration of the ten days.”

                                        2
transmit the application to the Court of Criminal Appeals. As the

State’s waiver was filed on April 13, the 20 days in which the

habeas court had the duty, under Article 11.07 section 3(c),

C.Cr.P., to “decide whether there are controverted, previously

unresolved facts material to the legality of the applicant’s

confinement,” expired on May 4, 2015.3 Alternatively, if the 20

day period did not begin until the State actually answered, on

April 28, 2015, it would have expired on May 18, 2015.

       In either event, once the 20 day period had expired, it became

the duty of the District Clerk, under Art. 11.07 sec. 3(c), to

“immediately transmit to the Court of Criminal Appeals a copy of

the application, any answers filed, and a certificate reciting the

date upon which that finding was made.” Consequently, the trial

court’s findings conclusions and its Order on the habeas corpus

application were both “untimely” and “interfered with the district

clerk’s duty to transmit this application to this Court and is

therefore without effect.” See In Re Bazan, WR-83,067-01

(Tex.Cr.App. April 22, 2015)(slip op. at 2); In Re Barnes,

WR-81,067-01 (Tex.Cr.App. September 17, 2014)(slip op. at 2-3);

 3
     May 3rd, the actual 20th day, having occurred on a Sunday.

                                       3
and Ex parte Tarver, WR-81,451-01 (Tex.Cr.App. June 25,

2014)(slip op. at 2); all quoting Martin v. Hamlin, 25 S.W.3d 718,

719 (Tex.Cr.App. 2000). Thus, the habeas court’s “Findings of

Fact and Conclusions of Law” and “Order on Application for Writ

of Habeas Corpus without a Hearing” were untimely and are of no

effect.

     Second, the habeas court’s findings are not only unsupported

by the record, they are contradicted by that record and, therefore,

unfounded at law.      Applicant has stated facts, which if true,

would entitle him to relief.

              Applicant’s Specific Objections

                                 I

     Applicant objects to Findings of Fact numbers 7, 8 and 9, in

which the habeas court finds that investigators Phillip Martin,

Don Maxfield and Mike Aman, are men, for two separate and

distinct reasons:

     a.   Such finding is irrelevant. Although Mr. Garlin
          stated, in his affidavit, that he spoke with a woman
          from the State, it would certainly not be the first
          time that a man’‘s telephone voice was mistaken for
          that of a woman. The finding is irrelevant as it does

                                 4
          not, in any manner, resolve, or assist resolution of
          the issue of fact presented in the application.

     b.   Second, defense counsel, Mark Griffith, an officer of
          this Court, has indicated that the District Attorney's
          office did have female investigators working for them
          at the time of this trial, one of them being Marlena
          Pendley who continues to work with the District
          Attorney's Office. See Exhibit “B” attached hereto.

                                   II

     Applicant objects to Finding of Fact number 10, in which the

habeas court finds that it would “be more than unusual that

anyone working for the (sic) Ellis County and District Attorney’‘s

Office would have contacted a witness and identified herself as

‘’working for the State of Texas . . .,’‘” as the finding is irrelevant,

having not found that it did not occur, only that it would have

been unusual. Additionally, the Finding is unsupported by any

record evidence.

                                  III

     Applicant objects to Finding of Fact number 11, in which the

habeas court finds that neither investigator in the case has any




                                   5
notes indicating that they spoke directly with Bobby Garlin, as

that fact is irrelevant.

     c.   First, Applicant has not claimed that it was a DA’‘s
          investigator who spoke with Mr. Garlin, but, merely
          that Mr. Garlin stated that he spoke with someone
          from the State of Texas.

     d.   Second, the finding is irrelevant as it does not, in
          any manner, resolve, or assist resolution of the
          issue of fact presented in the application but,
          rather, seeks to avoid it.

     e.   Third, the finding is incomplete as it does not take
          into account the fact, as shown in Exhibit “B”
          attached hereto, that there was at least one other
          investigator, Marlena Pendley, who was working in
          the District Attorney’s office at the time of the
          investigation and of the trial.

                                IV

     Applicant objects to Finding of Fact number 12, in which the

habeas court finds that, if investigator Martin was able to reach

Garlin, he would have read his written statement to him to confirm

that it was accurate regarding what he had observed, as this fact

is irrelevant. Applicant has not claimed that Martin spoke with Mr.

Garlin, only that Mr. Garlin spoke with someone from the State of



                                6
Texas.   Again, the finding is irrelevant as it does not, in any

manner, resolve, or assist resolution of the issue of fact presented

in the application but, rather, seeks to avoid it, and incomplete as

it fails to even address what other investigators, including

unnamed and unacknowledged by the habeas court, investigators,

might have done.

                                 V

    Applicant objects to Finding of Fact number 13, in which the

habeas court finds that Mr. Garlin’s written statement indicated

that he did not see the shooting at all, as this fact is irrelevant.

Mr. Garlin has never claimed to have seen the shooting, but

nevertheless had information which contradicted that given by

State’s witnesses, that Applicant fired a final shot while standing

over the deceased.

                                VI

    Applicant objects to Findings of Fact numbers 14 through 18,

in which the habeas court finds, in essence, that the State did not




                                 7
fail to provide the information regarding Bobby Garlin to defense

counsel, for two separate and distinct reasons:

  a. First, defense counsel, Mark Griffith, an officer of this
     Court, has indicated that he was never given any
     information regarding Bobby Garlin (see Mr. Griffith’s
     affidavit, attached as Exhibit “B” to both the original and
     amended memoranda of law in support of the habeas
     corpus application). He has also stated that, in response
     to the State’s answer and the habeas court’s findings
     and conclusions, that he again searched his file and has
     no information regarding Bobby Garlin. See Exhibit “B”
     attached hereto. No credibility finding has been made
     and none is warranted without examination and cross
     examination in a court setting.

  b. Second, while Applicant admits that the State’s list of
     witnesses includes the name of “Bobby Garlin, Cohutta,
     Georgia,” that list was not provided to Mr. Griffith until
     the day of trial. Mr. Griffith has supplemented that
     information to state that he received the State’s list of
     witnesses “five minutes before jury selection began.” See
     Exhibit “B” attached hereto. Findings numbers 14
     through 18 are inadequate and incomplete, as they fail
     to address this uncontroverted statement by an officer of
     the Court, which statement is, standing alone, sufficient
     to support an entitlement to relief, or, at a minimum, a
     live evidentiary hearing.

                                VII

    Applicant objects to Finding of Fact number 19, in which the

habeas court finds that the “State’s recitation of the evidence at

                                 8
trial included in the Response is accurate and supported by the

record before the Court,” because it is not supported by the

record. Additionally, to the extent that one might consider the

State’s recitation of the facts as accurate, its recitation of the facts

is limited to irrelevant facts. The State never denies the allegation

that it failed to meet its burden under Brady v. Maryland, 373
U.S. 83 (1963), but equivocates and obfuscates by making

irrelevant and incorrect assertions. As a result, the finding is

irrelevant as it does not, in any manner, resolve, or assist

resolution of the issue of fact presented in the application but,

rather, seeks to avoid it.

                                  VIII

     Applicant objects to Finding of Fact number 20, in which the

habeas court finds that the State did not fail to provide the name

of Bobby Garlin to defense counsel prior to trial, for two separate

and distinct reasons:

 a. First, that fact is irrelevant. The question is not whether
    the State provided defense counsel with Mr. Garlin’‘s
    “name,” but whether it failed to provide defense counsel

                                   9
    with the information possessed by Mr. Garlin which
    contradicted the State’s version of the facts.

 b. Second, even if one considers that providing the “name”
    of a witness is sufficient to satisfy any particular duty
    owed by the State, providing that name five minutes
    before jury selection is tantamount to not providing it at
    all, as defense counsel would have no real opportunity to
    make use of the information through meaningful
    investigation.

                                IX

    Applicant objects to Finding of Fact number 20, in which the

habeas court finds that the written statement of Bobby Garlin

“did not include exculpatory evidence,” because it would take an

extremely narrow definition of “exculpatory” for the finding to have

any support in the law. The Supreme Court long ago decided, in

United States v. Bagley, 473 U.S. 667, 676 (1985), that the

State’s duty under Brady v. Maryland includes providing defense

counsel with evidence that may be used to impeach a witness’s

credibility. See Arroyo v. State, 117 S.W.3d 795, 796 (FN

1)(Tex.Cr.App. 2003). In fact, “Brady” evidence includes all

favorable information that is known to the State, but unknown to



                                10
the defense. United States v. Agurs, 427 U.S. 97, 103 (1976).

Certainly, the information which Mr. Garlin has now provided was

required to have been provided to defense counsel by the State of

Texas in a time and in a manner which would permit reasonable

and meaningful investigation.

                                 X

    Applicant objects to Conclusion of Law number 1, in which

the habeas court finds that there is no reasonable probability of

a different outcome that is sufficient to undermine confidence in

the trial, for three separate and distinct reasons:

    a.   First, the habeas court’s        conclusion   is   not
         supported by the record.

    b.   Second, despite the habeas court’s personal
         conclusion, there is every reason to believe that, had
         the jury heard the information possessed by Bobby
         Garlin and not provided to defense counsel, one or
         more of the jurors might have believed Applicant’s
         claim that he was acting while in fear of his life.

    c.   Third, despite the habeas court’s personal
         conclusion, there is every reason to believe that, had
         the jury heard the information possessed by Bobby
         Garlin and not provided to defense counsel, one or



                                11
         more of the jurors might have believed that a lesser
         sentence was appropriate.

                                XI

    Applicant objects to Conclusion of Law number 2, in which

the habeas court finds that the State did not suppress exculpatory

evidence for two reasons:

 a. First, the habeas court’s conclusion is not a conclusion
    of law, but, rather, is a finding of fact.

  b. Second, the habeas court’s conclusion is not properly
     supported by the record.

                               XII

    Applicant objects to Conclusion of Law number 3, in which

the habeas court finds that Applicant is not illegally restrained,

because that conclusion is not properly supported by the record.

                            Conclusion

    Applicant alleged facts which, if true, would entitle him to

habeas corpus relief, and he should have been provided with an

opportunity to prove those allegations.      The habeas court’s




                                12
findings are not supported by the facts or the law, and only serve

to demonstrate the need for an evidentiary hearing.

                             Prayer

    WHEREFORE, PREMISES CONSIDERED, Applicant, Jason

Brent Bishop, respectfully prays that the habeas court will

withdraw its findings of fact, and instead find that Applicant has

alleged facts and provided evidentiary support for those

allegations, and that there exist controverted, previously

unresolved facts material to the legality of the applicant’s

confinement,” and that Applicant is entitled him to have the

opportunity to prove his allegations in an evidentiary hearing.

                    Respectfully submitted:



John G. Jasuta                    David A. Schulman
Attorney at Law                   Attorney at Law
State Bar No. 10592300            State Bar No. 17833400
lawyer1@johnjasuta.com            zdrdavida@davischulman.com

             1801 East 51st Street, Suite 365-474
                    Austin, Texas 78723
                     Tel. 512-474-4747
                     Fax: 512-532-6282
                     Attorneys for Applicant


                               13
         Certificate of Compliance and Delivery

    This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 2,356 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

June 4, 2015, a true and correct copy of the above and foregoing

“Applicant’s   Objections   to   the   Habeas   Court’s   Findings,

Conclusions     and    Recommendations”         was   transmitted

electronically to Cindy Hellstern (cindy.hellstern@co.ellis.tx.us),

attorney of record for the State of Texas.



                            __________________________________
                            David A. Schulman




                                 14
Exhibit “A”
David A. Schulman

From:                      Bob Carroll
Sent:                      Saturday, May 23, 2015 12:34 AM
To:                        lawyer1@johnjasuta.com; zdrdavida@davidschulman.com; Cindy Hellstern; Amy
                           Lockhart
Cc:                        Donna Tay
Subject:                   Ex Parte Bishop
Attachments:               Ex Parte Bishop - FOF & COL.pdf; Ex Parte Bishop - Order on Writ Application.pdf

Importance:                High



Dear Counsel,

Attached you will find copies of the following documents signed by the trial court in connection
with the above referenced criminal matter:

   1. Findings of Fact and Conclusions of Law; and
   2. Order on Application for Writ of Habeas Corpus Without Hearing.

The original documents will be submitted to the District Clerk’s Office for file marking on
Tuesday. In arriving at its ruling, the trial court carefully reviewed numerous documents
presented by both sides, including without limitation:

   1. Application for Writ of Habeas Corpus in the Court of Criminal Appeals of Texas;
   2. Memorandum in Support of Application for Writ of Habeas Corpus Seeking Relief from
      Final Felony Conviction Article 11.07 CCP (with attached Exhibits);
   3. Amended Memorandum in Support of Application for Writ of Habeas Corpus (with
      attached Exhibits);
   4. Applicant’s Reply to Answer of the State of Texas and Request for an Evidentiary
      Hearing;
   5. Various correspondence submitted by Counsel for Applicant;
   6. Respondent’s Answer to 11.07 Application for Writ of Habeas Corpus (with attached
      Exhibits); and
   7. Proposed Findings of Fact and Conclusions of Law.

We appreciate the professional work performed by sides. As per our standard email procedure,
we kindly ask that the lead attorneys Reply All received.

Thank you, and have a nice Memorial Day weekend.

BC

Bob Carroll
                                                    1
David A. Schulman

From:                          Cindy Hellstern
Sent:                          Tuesday, May 26, 2015 8:48 AM
To:                            Bob Carroll; lawyer1@johnjasuta.com; zdrdavida@davidschulman.com; Amy Lockhart
Cc:                            Donna Tay
Subject:                       RE: Ex Parte Bishop


Received. 

Cindy Hellstern 

From: Bob Carroll 
Sent: Saturday, May 23, 2015 12:34 AM 
To: lawyer1@johnjasuta.com; zdrdavida@davidschulman.com; Cindy Hellstern; Amy Lockhart 
Cc: Donna Tay 
Subject: Ex Parte Bishop 
Importance: High 

Dear Counsel,

Attached you will find copies of the following documents signed by the trial court in connection
with the above referenced criminal matter:

    1. Findings of Fact and Conclusions of Law; and
    2. Order on Application for Writ of Habeas Corpus Without Hearing.

The original documents will be submitted to the District Clerk’s Office for file marking on
Tuesday. In arriving at its ruling, the trial court carefully reviewed numerous documents
presented by both sides, including without limitation:

    1. Application for Writ of Habeas Corpus in the Court of Criminal Appeals of Texas;
    2. Memorandum in Support of Application for Writ of Habeas Corpus Seeking Relief from
       Final Felony Conviction Article 11.07 CCP (with attached Exhibits);
    3. Amended Memorandum in Support of Application for Writ of Habeas Corpus (with
       attached Exhibits);
    4. Applicant’s Reply to Answer of the State of Texas and Request for an Evidentiary
       Hearing;
    5. Various correspondence submitted by Counsel for Applicant;
    6. Respondent’s Answer to 11.07 Application for Writ of Habeas Corpus (with attached
       Exhibits); and
    7. Proposed Findings of Fact and Conclusions of Law.

We appreciate the professional work performed by sides. As per our standard email procedure,
we kindly ask that the lead attorneys Reply All received.
                                                       1
David A. Schulman

From:                                            David A. Schulman 
Sent:                                            Tuesday, May 26, 2015 8:57 AM
To:                                              'Bob Carroll'; 'lawyer1@johnjasuta.com'; 'Cindy Hellstern'; 'Amy Lockhart'
Cc:                                              'Donna Tay'
Subject:                                         Ex Parte Bishop



I have today received the Court’s findings & conclusions and Order.

David A. Schulman
zdrdavida@davidschulman.com


                         1801 East 51st Street, Suite 365-474
                         Austin, Texas 78723
                         Tel. 512-474-4747
                         Fax: 512-532-6282
                         www.davidschulman.com




Criminal Law (1991)
Criminal Appellate Law (2011)




Click Here to Video Call Me on ooVoo OR Click Here to Video Call Me on Skype 


         Consider our environment and saving our trees. Print this eMail only if absolutely necessary.

          Mankind was my business. The common welfare was my business; charity, mercy, forbearance, and 
          benevolence were, all, my business. The dealings of my trade were but a drop of water in the comprehensive 
          ocean of my business!     
          ~~  Charles Dickens  

This transmission has information protected by the attorney/client and/or attorney/work product privilege. It is intended only for the personal and confidential 
use of the recipient/s named in the communication, and the privileges are not waived by virtue of this having been sent by electronic mail. If the person actually 
receiving this communication or any other reader of the communication is not the named recipient, any use, dissemination, distribution or copying of the 
communication is strictly prohibited. If you have received this communication in error, please immediately notify us by telephone and delete the original message 
from your system.  18 U.S.C. Sections 2510‐2512.




From: Bob Carroll
Sent: Saturday, May 23, 2015 12:34 AM
To: lawyer1@johnjasuta.com; zdrdavida@davidschulman.com; Cindy Hellstern; Amy Lockhart
Cc: Donna Tay

                                                                                       1
David A. Schulman

From:                            Amy Lockhart
Sent:                            Tuesday, May 26, 2015 9:25 AM
To:                              Bob Carroll; lawyer1@johnjasuta.com; zdrdavida@davidschulman.com; Cindy Hellstern
Cc:                              Donna Tay
Subject:                         RE: Ex Parte Bishop


Received. 

Amy Lockhart
Felony Division Chief
Assistant Ellis County & District Attorney
109 S. Jackson St.
Waxahachie, Texas 75165
Phone 972-825-5035
Fax 972-825-5047 
Board Certified in Criminal Law 
Texas Board of Legal Specialization 




From: Bob Carroll 
Sent: Saturday, May 23, 2015 12:34 AM 
To: lawyer1@johnjasuta.com; zdrdavida@davidschulman.com; Cindy Hellstern; Amy Lockhart 
Cc: Donna Tay 
Subject: Ex Parte Bishop 
Importance: High 

Dear Counsel,

Attached you will find copies of the following documents signed by the trial court in connection
with the above referenced criminal matter:

   1. Findings of Fact and Conclusions of Law; and
   2. Order on Application for Writ of Habeas Corpus Without Hearing.

The original documents will be submitted to the District Clerk’s Office for file marking on
Tuesday. In arriving at its ruling, the trial court carefully reviewed numerous documents
presented by both sides, including without limitation:

   1. Application for Writ of Habeas Corpus in the Court of Criminal Appeals of Texas;
   2. Memorandum in Support of Application for Writ of Habeas Corpus Seeking Relief from
      Final Felony Conviction Article 11.07 CCP (with attached Exhibits);
   3. Amended Memorandum in Support of Application for Writ of Habeas Corpus (with
      attached Exhibits);

                                                         1
Exhibit “B”
                        No. 32397 -CR (A)

EX PARTE                            IN THE DISTRICTCOURT

                                    40th JUDICIALDISTRICT

JASON BRENT BISHOP                  ELLIS COUNTY,TEXAS

               Second Affidavit of Mark D. Griffth

THE STATE OF TEXAS              }
                                }
COUNTYOF ELLIS                  }

    BEFORE ME, the undersigned          authority,          on this            day

personally appeared Mark D. Griffith, known to me to be the

person whose name and signature are affixed to this affidavit,

and after being by me duly sworn on oath deposed and stated:

    My name is Mark D. Griffith.    I am an attorney at law
    practicing in Waxahachie, Ellis County, Texas. I am
    licensed by the Supreme Court of Texas and carry bar
    card number 00785928, issued by the State Bar of
    Texas. I was trial counsel for Jason Brent Bishop in
    the above caption case and represented him on appeal
    in 10-09-00069-CR, at the Waco Court of Appeals. I
    executed a previous affidavit in this case on January
    27,2015.




                                         Affidavit of Mark Griffith - Page 1   A
                                                                               Initials
I have seen and reviewed the RESPONDENT'SANSWER
TO 11.07 APPLICATION FOR WRIT OF HABEAS
CORPUS, filed on April 28, 2015.

Subsequent to the filing of the State's answer, I once
again reviewed my case file in this case and, in addition
to the information I have previously provided the Court,
I would also advise the Court that the State never
provided me with information about Bobby Garlin.
There was a name of Bobby Gaitlin, but no Garlin. It
was not until the day of jury selection, when the local
rules required the State of Texas to produce a witness
list so the jury can be questioned about whether they
know any of the witnesses did I receive Bobby Garlin as
a potential witness for the State. I have checked the
voluminous file on multiple occasions and up until
seconds before picking a jury the State of Texas never
provided the name of Bobby Garlin as a potential
witness.    They never provided any notice that Mr.
Garlin had given a statement that contradicted other
witness statements which was required under Brady v.
Maryland.

Although I acknowledge that the State's list of witnesses
includes the name of Bobby Garlin, Cohutta, Georgia,
that list was not provided to me until the day of trial.
Further, I would also reiterate that I was not provided
the State's actual witness list until about 5 minutes
before jury selection began.

Further, the District Attorney's office did have female
investigators working for them at the time of this trial,
one of them being Marlena Pendley who continues to
work with the District Attorney's Office.



                            2
                                             Ma


    SIGNED and SWORN to before me, the undersigned

authority,       on        this        the                   day   of

, 2015.




                                             Printed Name:

My Commission Expires:

                VENITA F PHILLIPS
                 NOTARY PUBLIC
                 STATE OF TEXAS
             MY COMM. EXP. 3-27-2017




                                             3